Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group A (claims 1-8) in the reply filed on 8/1/2022 is acknowledged.  The traversal is on the ground(s) that the measurement ranges of the first and second measuring units are different provides an inventive step and thereby makes a contribution over the prior art.  This is not found persuasive because Imaoka teaches that the measurement devices are used to monitor the oxidant concentration prior to neutralization and after neutralization. Neutralization reduces the amount of oxidant to level that is considered residual. As such, no inventive step is found by providing sensors that measure the high oxidant levels (high range) prior to neutralization and the residual low concentrations (different low range). This is supported by Jin (CN 105585182) that discloses the oxidant range for ballast water being up to 50,000 ppm while the residual oxidant level of around 1 ppm (pages 7 and 10).  One in the art would have found that providing a low range sensor for detecting low concentrations of oxidant for the residual concentration sensor and a higher range sensor for monitoring higher ranges of oxidant would not require an inventive step. As such, no special technical feature exists between the groups of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (JP 2016/074341 in IDS with translation) in view of Jin (CN 105585182 translation provided by Examiner).
Regarding claim 1, Imaoka teaches an apparatus comprising a first measuring unit (801) capable of measuring an oxidant concentration of ballast water after addition of an oxidant or ballast water before addition of a neutralizing agent; a second measuring unit (802) capable of measuring an oxidant concentration of ballast water after neutralization of the oxidant; and a casing (shown in figures but not discussed in specification) that accommodates the first measuring unit and the second measuring unit; wherein oxidant concentration measurement ranges of the first measuring unit and the second measuring unit are different (level prior to neutralization and low residual level after neutralization (Figs. 4 and 7; [0025]-[0058]).
It is noted that Imaoka shows the measuring units being in a box/casing (Fig. 7) but fails to explicitly disclose a box/casing for the measuring units. However, given the teaching in the figures of Imaoka, one skilled in the art would have found that the shown box in Imaoka either teaches a casing, or it would have been obvious to provide a casing in order to protect and hold the measuring units. 
It is further noted that while Imaoka teaches that the two monitoring units measure concentration levels that would be very different due to one being before the neutralization step, Imaoka does not teach that the sensors are configured to measure different ranges. Jin discloses the oxidant range for ballast water being up to 50,000 ppm while the residual oxidant level of around 1 ppm (pages 7 and 10).  One skilled in the art would have found it obvious to provide a low range sensor for accurately detecting low concentrations of oxidant for the residual concentration sensor and a higher range sensor for accurately monitoring higher ranges of oxidant. Providing the two measurement units configured to monitor the oxidant concentration levels over the desired low and high ranges would have been an obvious matter to one skilled in the art as it is merely using the correct monitoring unit for the specific ranges monitored. 
Regarding claim 7, Imaoka teaches a control unit capable of receiving data from the measuring units and generating signals that control the operation of a ballast water treatment system. Said system controlled by the control unit would include various pumps, measuring units, and tanks providing information on various concentrations of chemicals, used, and/or flow rates. 
Regarding claim 8, Imaoka teaches that the apparatus is part of a ship (solution section on page 2). 

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (JP 2016/074341 in IDS with translation) in view of Jin (CN 105585182 translation provided by Examiner) as applied to claim 1 above, and further in view of Namikawa (JP H08313515 in IDS with translation).
Regarding claims 3 and 6, Imaoka fails to teach that the measuring units fed by a supply line with a flow rate adjusting unit/pressure adjusting unit. Namikawa teaches that for measuring units/sensors, it is beneficial to include a flow rate adjusting unit/pressure adjusting unit in order to control the sample size and pressure in order to get accurate results (problem to be solved and solution; [0018]-[0022]). As such, one skilled in the art would have found it obvious to include a flow rate adjusting unit/pressure adjusting unit as part of the monitoring unit in order to control the flow rate and pressure within the monitoring unit thereby ensuring accurate results. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka et al. (JP 2016/074341 in IDS with translation) in view of Jin (CN 105585182 translation provided by Examiner) as applied to claim 1 above, and further in view of Kawamoto (JP H09269320 in IDS with translation). 
Regarding claims 4-5, Imaoka fails to teach a dilution supply unit as claimed. Kawamoto teaches a dilution unit for a sampling system wherein the dilution unit provides water (dilution flow pipe and third flow rate) when the monitored concentrations are getting around the maximum threshold that could be measured by the sampling system thereby ensuring accurate readings of the measured concentrations even if the concentrations would be above or near the threshold unit (problem to be solved and solution). As such, one skilled in the art would have found it obvious to provide a dilution system as claimed for the monitoring unit in order to ensure that the concentrations of the fluid being sampled are accurately measured even when the initial concentration is near or outside the threshold limits of the monitoring units.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777